DETAILED ACTION
This office action is responsive to application 17/277,206 filed on March 17, 2021.  Claims 1-14 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on March 17, 2021 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“light reception element” in claims 1-12 and 14
	“detection unit” in claims 1-12 and 14
	“temperature measurement unit” in claims 1-12 and 14
	“setting unit” in claims 1-12 and 14
	“sensing unit” in claim 9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations are interpreted under 35 USC 112(f) as follows:
	The “light reception element” in claims 1-12 and 14 corresponds to a photoelectric conversion element (402, figure 4, paragraph 0046 of US 2022/0030186).
	The “detection unit” in claims 1-12 and 14 corresponds to the address event detection unit (30, figures 5 and 8, paragraph 0057 of US 2022/0030186).
	The “temperature measurement unit” in claims 1-12 and 14 corresponds to the temperature measurement circuit (51, figure 10A or 10B, paragraphs 0093-0103 of US 2022/0030186).
	The “setting unit” in claims 1-12 and 14 corresponds to the calculation unit (52, see Abstract of US 2022/0030186) which includes: a nonvolatile memory storing tables 520 and 521, and a processor that calculates the photocurrent measurement value and 
	The “sensing unit” in claim 9 corresponds to element 51a of figure 19 (paragraph 0157 of US 2022/0030186).
	The “storage unit” in claim 14 is a nonvolatile storage medium or a volatile storage medium (paragraph 0037 of US 2022/0030186).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 2018/0167570).

	Consider claim 13, Suh et al. teaches:
	A control method for a solid imaging element, comprising: 
	an outputting step of causing a light reception element (photodiode, 210, figure 2) in a solid imaging element (e.g. in a pixel (200, figure 2) of a pixel array, 320, figure 3) to output an electric signal in accordance with incident light (see paragraphs 0027 and 0028); 
	a detecting step of causing a detection unit (event determination circuit, 240) in the solid imaging element (200, see figure 2) to detect whether a change quantity of the electric signal output from the light reception element (210) has exceeded a threshold and to output a detection signal expressing a detection result of the detection (“The event determination circuit 240 may compare the amplified amount of change in the voltage with a predetermined threshold, and output an activation signal based on a comparison result.” Paragraph 0030); 
	a measuring step of causing a temperature measurement unit (dummy pixels, 1010, figure 10) in the solid imaging element (see figure 10) to measure temperature (The dummy pixels (1010) measure dark current which is an indicator of temperature, paragraphs 0052, 0054 and 0055.); and 
	a setting step of causing a setting unit in the solid imaging element to set the threshold on the basis of the temperature measured by the measuring step (The threshold is set based upon input current and noise, paragraphs 0025, 0042 and 0048, claims 4 and 14.  Input current and noise are determined based on the dark current (i.e. temperature) detected by the dummy pixels (1010), paragraphs 0053-0056).

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

	Consider claim 1, the closest prior art, Suh et al. (US 2018/0167570) teaches:
	an outputting step of causing a light reception element (photodiode, 210, figure 2) in a solid imaging element (e.g. in a pixel (200, figure 2) of a pixel array, 320, figure 3) to output an electric signal in accordance with incident light (see paragraphs 0027 and 0028); 
	a detecting step of causing a detection unit (event determination circuit, 240) in the solid imaging element (200, see figure 2) to detect whether a change quantity of the electric signal output from the light reception element (210) has exceeded a threshold and to output a detection signal expressing a detection result of the detection (“The event determination circuit 240 may compare the amplified amount of change in the voltage with a predetermined threshold, and output an activation signal based on a comparison result.” Paragraph 0030); 
	a measuring step of causing a temperature measurement unit (dummy pixels, 1010, figure 10) in the solid imaging element (see figure 10) to measure temperature (The dummy pixels (1010) measure dark current which is an indicator of temperature, paragraphs 0052, 0054 and 0055.); and 

	However, the prior art of record does not teach nor reasonably suggest a solid imaging element comprising the combination of a light reception element, a detection unit, a temperature measurement unit and a setting unit, based upon the interpretation of these elements under 35 USC 112(f).

	Claims 2-12 are allowed as depending from an allowed claim 1.

	Consider claim 14, the closest prior art, Suh et al. (US 2018/0167570) teaches:
	an outputting step of causing a light reception element (photodiode, 210, figure 2) in a solid imaging element (e.g. in a pixel (200, figure 2) of a pixel array, 320, figure 3) to output an electric signal in accordance with incident light (see paragraphs 0027 and 0028); 
	a detecting step of causing a detection unit (event determination circuit, 240) in the solid imaging element (200, see figure 2) to detect whether a change quantity of the electric signal output from the light reception element (210) has exceeded a threshold and to output a detection signal expressing a detection result of the detection (“The event determination circuit 240 may compare the amplified amount of change in the 
	a measuring step of causing a temperature measurement unit (dummy pixels, 1010, figure 10) in the solid imaging element (see figure 10) to measure temperature (The dummy pixels (1010) measure dark current which is an indicator of temperature, paragraphs 0052, 0054 and 0055.); and 
	a setting step of causing a setting unit in the solid imaging element to set the threshold on the basis of the temperature measured by the measuring step (The threshold is set based upon input current and noise, paragraphs 0025, 0042 and 0048, claims 4 and 14.  Input current and noise are determined based on the dark current (i.e. temperature) detected by the dummy pixels (1010), paragraphs 0053-0056).
	However, the prior art of record does not teach nor reasonably suggest an electronic apparatus comprising a solid imaging element including the combination of a light reception element, a detection unit, a temperature measurement unit, a setting unit and a storage unit, based upon the interpretation of these elements under 35 USC 112(f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Govil et al. (US 2016/0094787) teaches generated event signals based upon changes in incident light (see figure 8).
Clemens et al. (US 2018/0180473) teaches an arrangement (figure 8) including a plurality of SPADs (22), a temperature detector (54) and a temperature compensation unit (56).  See paragraphs 0074-0079.
Hufstedler et al. (US 2009/0279896) teaches performing temperature compensation of a detection threshold due to the gain of an avalanche photodiode varying because of temperature (see paragraph 0046).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696